Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an application 12/895,339 filed on September 30, 2010.   

Claim Objections
Claim 38 is objected to because of the following informalities: Claim 38 depends from itself, but probably should depend from claim 37.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 – 16 and 22 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,872,445. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. 

Claims 12 – 16 and 22 – 38 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,178,829. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12, 13, 16, 22, 23, 27, 29, 30, 37, and 38 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by McGivern et al. (U.S. Patent No. 5,748,466), herein “McGivern.”


Regarding claim 12,
McGivern teaches an irrigation system for providing water to turf at a turf site, the irrigation system comprising: (Col. 1, lines 15 – 23: “one application is the control of irrigation systems for irrigating lawns. Such irrigation systems typically include a controller which retains a desired sequence of irrigation operating instructions entered by a user. The valves are connected to electrical switches which the controller activates. The controller therefore controls one or more remote valves via the switches so as to allow water to be supplied to sprinklers that are located in desired areas or zones. See also abstract.) 
sprinkler heads; (Col. 3, lines 19 – 24: “The pipe network 28 supplies water to sprinklers 31-38. sprinklers 39-42, and sprinklers 43-46;. The sprinklers are standard models such as pop up rotary spray heads. misters. impact spray heads, etc. Each of these sprinklers (31-46) are physically located on a plot to irrigate a predetermined area or zone.” Col. 3, lines 41 – 43: “…the present configuration includes eight zones (sprinklers 31, 31a, 31b, 32-38) controlled by the basic controller 22…”) 
water lines (pipe) connected to a source of water and to valves that control the flow of water through the sprinkler heads; (Col. 3, lines 19 - 32: “The pipe network 28 supplies water to sprinklers 31-38, sprinklers 39-42, and sprinklers 43-46. The sprinklers are standard models such as pop up rotary spray heads, misters, impact spray heads, etc. Each of these sprinklers (31-46) are physically located on a plot to irrigate a predetermined area or zone. Thus, the configuration shown in FIG. 1 has 16 zones. Each zone has an assigned electric switch in the controller 22 to which the sprinkler in that zone is connected. The switches may be connected to any electrically-operated devices such as the sprinklers 31-46 by the control line network 24. The sprinklers 31-46 include solenoid valves (not shown) which are opened via electric current sent through the control line network 24 from the controller 22.” Figure. 1)  and
at least one control system including a computing device, the computing device operably connected to the valves to selectively open the valves to allow water to flow through the sprinkler heads and onto the turf, (Col. 1, lines 16 – 20: “Such irrigation systems typically include a controller which retains a desired sequence of irrigation operating instructions entered by a user. The valves are connected to electrical switches which the controller activates.”) 
wherein the computing device (processor) is programmed to commonly control a first plurality of the sprinkler heads (Col. 3, lines 34 – 36: “Each zone may have more than one valve or sprinkler connected to its switch. For example, sprinklers 31a and 31b are controlled by the same switch as sprinkler 31.” Col. 1, lines 56 – 62: “Each zone includes at least one electrically-operated device. The control system has a processor unit which includes a memory for storing a user-defined program relating to selection and operation of the zones of electrically-operated devices. The processor unit generates command data in accordance with the user-defined program for the selection and operation of the zones of electrically-operated devices.”  Claim 2: “…receiving the command data from the processor unit relating to the selection and operation of the zones…” ) within a first irrigation management zone according to a first set of control parameters, and is programmed to commonly control a second plurality of sprinkler heads within a second irrigation management zone according to a second set of control parameters, wherein the first plurality of sprinkler heads are all positioned in turf having a first common characteristic, and wherein the second plurality of sprinkler heads are all positioned in turf having a second common characteristic. (Col. 9, lines 52 – 67: “After the learn mode is completed for all of the devices connected to the TRIACs in the particular system, the controller 22 is ready to accept user-defined programs. The user may enter up to four user-defined programs, designated A, B, C and S. Of course the system may be configured to accept and run greater numbers of user-defined programs if desired. The operating system on the microprocessor 182 allows any of the four programs to control any or all of the electrically-operated devices that are operated by the controller 22. In the preferred embodiment, the A, B, and C programs may be traditional irrigation programs that are used to group plant material or areas of similar watering requirements such as sun, shade, rotors, sprays, or the like. The S program may be run simultaneously with any of the other three programs. The S program is thus useful for applications such as drip irrigation.”  Col. 1, lines 56 – 62: “Each zone includes at least one electrically-operated device. The control system has a processor unit which includes a memory for storing a user-defined program relating to selection and operation of the zones of electrically-operated devices. The processor unit generates command data in accordance with the user-defined program for the selection and operation of the zones of electrically-operated devices.” “ The user may input data for user defined programs relating to selection and operation of electrically-operated devices controlled by controller 22 via a programming keypad 80 mounted on the control panel 66.”  [Emphasis added by Examiner.]  Col. 4, lines 16 – 18: “The user may input data for user defined programs relating to selection and operation of electrically-operated devices controlled by controller 22…”  Col. 4, lines 26 – 27: “…operating variables of the user-defined program may be displayed on a single screen.” Col. 10, lines 3 – 5: “The programming keys on the programming keypad 80 allow a user to input specific parameters in any of the four programs.”  Col. 10, lines 61 – 67: “After a user has finished entering the program parameters such as zones, run times. intervals, etc. .. for any or all of the four irrigation programs. the processor 182 sorts the entered information and stacks the run times and associated zones according to all of the current the processor 182 prioritizes the run times of the selected zones.”  See also McGivern Claim 1. Examiner’s Note – McGivern defines the set of control parameters as user-defined programs that have operating variables and command data, selected by the user, for each program that controls the different zones. The set of control parameters are embedded as program parameters or variables in each (or a different) program for each zone with similar characteristics.) 

Regarding claim 13,
McGivern teaches the limitations of claim 12 which claim 13 depends. 
McGivern also teaches that the first and second control parameters identify a duration and a frequency. (Col. 10, lines 61 – 67: “…a user has finished entering the program parameters such as zones, run times, intervals, etc., for any or all of the four irrigation programs, the processor 182 sorts the entered information and stacks the run times and associated zones according to all of the current the processor 182 prioritizes the run times of the selected zones. In a conflict, the priority is set in order of program then start time. The exception is the S program, which will run simultaneously with the other user programs.”  Col. 10, lines 26 – 28: “The control keys 136 and 138 may be used to select different intervals of days to run the selected program, for example, every 2 days.”) 
 
Regarding claim 16,
McGivern teaches the limitations of claim 12 which claim 16 depends. 
McGivern also teaches that the first irrigation management zone includes only one moisture sensor, and wherein the control system utilizes the moisture sensor to determine when to water the turf in the first irrigation management zone. (Col. 3, lines 32 – 47: “Each zone may have more than one valve or sprinkler connected to its switch. For example, sprinklers 31a and 31b are controlled by the same switch as sprinkler 31. When a particular valve or valves in a zone are selected and opened by the controller 22, water flows through the pipe network 28 and out the corresponding sprinkler, thus irrigating the selected zone. As will be explained below, different numbers of zones may be operated by controller 22. For purposes of explanation and not limitation, the present configuration includes eight zones (sprinklers 31, 31a, 31b, 32-38) controlled by the basic controller 22, while two groups of four zones (sprinklers 39-42, 43-46) are attached to two add-on boards respectively. Preferably, a moisture humidity sensor 50 also is coupled to the controller 22 in order to sense environmental conditions.” See also McGivern independent claim 1, and dependent claims 10, and 11.) 

Regarding claim 22,
McGivern teaches the limitations of claim 12 which claim 22 depends. 
McGivern also teaches that the control system causes the irrigation system to automatically provide water to turf within at least one of the irrigation management zones based at least in part on the set of control parameters for the at least one selected irrigation management zone. (Col. 1, lines 52 – 62: “The above needs are met by an adaptable controller in accordance with the present invention. The present invention includes a control system and a method for controlling a variable number of zones of electrically-operated devices. Each zone includes at least one electrically-operated device. The control system has a processor unit which includes a memory for storing a user-defined program relating to selection and operation of the zones of electrically-operated devices. The processor unit generates command data in accordance with the user-defined program for the selection and operation of the zones of electrically-operated devices.” Examiner’s Note - Several other paragraphs such as Col. 9, line 52 – Col. 10, line 2;  Col. 10, lines 29 – 41; and Col. 10, line 61 – Col. 11, line 2 that teach that a user defines the parameters in the programs and the controller/processor then runs the programs for a sprinkler zone/area in an automatic implementation.) 

Regarding claim 23,
McGivern teaches the limitations of claim 22 which claim 23 depends. 
McGivern also teaches that the control system that causes the irrigation system to automatically provide the water is further configured to: generate one or more signals based at least in part on a value representing the common characteristic of the turf; and actuate a valve coupled to a water delivery line associated with the source of water including to provide the one or more signals to the valve via a wired or wireless connection to the valve, wherein actuating the valve causes water to be provided to the turf. (Col. 9, line 52 – Col. 10, line 2: “After the learn mode is completed for all of the devices connected to the TRIACs in the particular system, the controller 22 is ready to accept user-defined programs. The user may enter up to four user-defined programs, designated A, B, C and S. Of course the system may be configured to accept and run greater numbers of user-defined programs if desired. The operating system on the microprocessor 182 allows any of the four programs to control any or all of the electrically-operated devices that are operated by the controller 22. In the preferred embodiment, the A, B, and C programs may be traditional irrigation programs that are used to group plant material or areas of similar watering requirements such as sun, shade, rotors, sprays, or the like. The S program may be run simultaneously with any of the other three programs. The S program is thus useful for applications such as drip irrigation. When the C and S programs are run, the pump 26 may be disabled by the switches 244 and 246 on motherboard 150.”  Col. 15, lines 25 – 35: “It is to be understood that although the above embodiments contain hard wired connections between the switches on the motherboard and add-on units and the electrically operated devices. the present invention is not limited to such a configuration. For example. the control network 24 in FIG. 1 may be accomplished through a radio transmitter transmitting signals to actuate the sprinklers 31-46. Such a configuration would require the sprinklers 31-46 to be coupled to an independent power source. Other wireless connections such as optical fibers , infrared transmission and the like may be used as well.” Col. 1, lines 19 – 20: “The valves are connected to electrical switches which the controller activates.” See other paragraphs that teach “valves” such as Col. 2, lines 24 – 31: “A specific application of the invention is an irrigation system for irrigating a variable number of zones, The irrigation system has a plurality of electrically-operated valves for regulating the supply of water. Each zone includes at least one electrically-operated valve. The control system controls the electrically-operated valves according to a user-defined program to irrigate the zones.”) 

Regarding claim 27,
McGivern teaches the limitations of claim 12 which claim 27 depends. 
McGivern also teaches that each sprinkler head is individually controllable by the computing device. (Col. 3, lines 27 – 32: “The switches may be connected to any electrically operated devices such as the sprinklers 31-46 by the control line network 24. The sprinklers 31-46 include solenoid valves (not shown) which are opened via electric current sent through the control line network 24 from the controller 22.” Col. 5, lines 11 – 16: “In the representative embodiment shown in FIG. 3. up to eight electrically-operated devices may be operated by the motherboard ISO via switches coupled to connectors 168. For example. in the irrigation system 20 of FIGS. 1-4. connectors 168 supply current from the switches to drive solenoid valves on the sprinklers 31-38.) 

Regarding claim 29,
it is directed to an irrigation system with a computing device to operably connected to valves and the claim has essential the same elements of claim 12. McGivern teaches the limitations of claim 12 and also teaches that programs that control the irrigation are loaded into a computer (Col. 11, lines 53 – 56: “programs may be loaded to program the processor 182 by a computer, or other input devices via an intelligent add-on unit connected in the same manner as an add-on board…” Col. 2, lines 29 – 30: “The control system controls the electrically-operated valves…”)  Therefore, McGivern teaches the irrigation with a computing device that controls the valves. 

Regarding claim 30,
it is dependent on claim 29 and is directed to an irrigation system with a computing device with elements that are similar to claims 22 and 23.  McGivern teaches the limitations of claims 22 and 23; therefore, McGivern teaches the limitations of claim 30. 

Regarding claim 37,
it is directed to an irrigation system with a one or more non-transitory computer readable storage devices and the claim has essential the same elements of claim 12. McGivern teaches the limitations of claim 12 and also teaches (Col. 1, lines 57 – 60: “The control system has a processor unit which includes a memory for storing a user-defined program relating to selection and operation of the zones of electrically-operated devices.”) Therefore, McGivern teaches the elements of claim 37.

Regarding claim 38,
it should depend on claim 37 (see objection above) and is directed to a non-transitory readable medium with elements similar to claim 23. McGivern teaches the elements of claim 23; therefore McGivern teaches the elements of claim 38. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14, 15, 26, and 33 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over McGivern in view of Kaprielian et al. (PG Pub. No. 20080097653), herein “Kaprielian.” 
	
Regarding claim 14,
McGivern teaches the limitations of claim 12 which claim 14 depends. McGivern does not teach control operation of a leaching mode to control the amount of salt in the soil.  However, Kaprielian teaches that the control system is programmed to commonly control the first plurality of sprinkler heads according to the first set of control parameters when operating in a leaching mode, wherein the first set of control parameters cause the irrigation management system to provide a leaching fraction of water to the turf in the first irrigation management zone. (Par. 0004: “Commercial farms have evolved to grow plants in organized rows. The rows help facilitate the planting, feeding, trimming, watering, maintenance and harvesting of the plants or food products grown by the plants.” Par. 0005: “Sprinkler and flood irrigation along with mass spraying, besides being wasteful of water and chemical resources, often damage surface soils and both ground water and surface water sources.” Par. 0110: “…the volume of excess water draining from the plant container was measured during each irrigation event over a four-month growing period. During each irrigation event more water was applied than was needed to completely fill the plant container. The additional water applied to the plant container was needed to flush excess salts from the planting medium around the roots. When salts build up to unacceptable levels, as revealed through an analysis of the leach water through ion selective electrodes and/or electrical conductivity (EC) sensors, additional water is needed to flush out the harmful salts. For example, from Sep. 1, 2006 to Sep. 2, 2006 the excess water volume ranged from 520 ml to 875 ml, until the last irrigation event on the Sep. 2, 2006 which was a flush with a water volume of 1375 ml. This initial flush was followed by a stronger flush of 1500 ml of excess water during the first irrigation event on Sep. 3, 2006. Once the salt levels in the excess water from the plant container dropped to acceptable levels the amount of excess water applied dropped back down to normal levels.” Par. 0152: “In another embodiment of the current invention, a soil moisture sensor, the RS232 TriSCAN Probe, Easy AG TA2-30 3 Sensor from Sentek, is used to determine the volumetric ion content of the soil. The sensor provides real-time information on the total accumulated salts in the plant's container. This information is then used by the computer fertigation controller to determine how much additional water should be applied to the plant in order to flush out the excess salts. The soil moisture sensor tracks the volumetric ion content during irrigation events and stops the event when the ion levels drop to a certain level. Alternatively, a set of manual inputs can be made to set the level of additional water needed to perform the leach for specific ranges of observed light metric ion content.” See also Par. 0118, 0121, 0144, 0161, 0183, 0205, 0226, and 0255. Examiner’s Note – Kaprielian teaches sensing the container’s salt content where the plurality of containers create a crop and the application could also be used in a conventional outdoor irrigation implementations.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has pipes and sprinkler heads associated with zones where each zone has a plurality or one or more sprinklers and the zones have similar characteristics controlled by a program with different parameters as in McGivern with a control system that used in a container based crop system that measures the salt content of the soil and provides excess water for a leaching operation as in Kaprielian in order to reduce that amount of buildup of surface salts which can be harmful to the plants. (Par. 0005 and 0110)

Regarding claim 15,
McGivern and Kaprielian teach the limitations of claim 14 which claim 15 depends. Kaprielian also teaches that an in-ground salinity sensor positioned in the turf within the first irrigation management zone, wherein the control system is triggered to operate in the leaching mode by the in-ground salinity sensor. (Par. 0088: “…the process of analysis by a software program of data sent from the field sensors in determining water and nutrient amounts as well as timing for the next irrigation event.”  Par. 0152: “In another embodiment of the current invention, a soil moisture sensor, the RS232 TriSCAN Probe, Easy AG TA2-30 3 Sensor from Sentek, is used to determine the volumetric ion content of the soil. The sensor provides real-time information on the total accumulated salts in the plant's container. This information is then used by the computer fertigation controller to determine how much additional water should be applied to the plant in order to flush out the excess salts. The soil moisture sensor tracks the volumetric ion content during irrigation events and stops the event when the ion levels drop to a certain level. Alternatively, a set of manual inputs can be made to set the level of additional water needed to perform the leach for specific ranges of observed light metric ion content.” Claim 

Regarding claim 26,
McGivern teaches the limitations of claim 12 which claim 26 depends.  McGivern also teaches a moisture sensor installed into the turf within the one of the irrigation management zones; and the control system being programmed to provide water to the turf within the one of the irrigation management zones based at least in part on data from the in-ground moisture sensor. (Col. 1, lines 39 – 42: “…it may be desired for the controller to operate in accordance with environmental conditions detected through a sensor so as to prevent over watering or saturation of a particular zone.”  Col. 3, lines 34 – 47: “Each zone may have more than one valve or sprinkler connected to its switch. For example, sprinklers 31a and 31b are controlled by the same switch as sprinkler 31. When a particular valve or valves in a zone are selected and opened by the controller 22, water flows through the pipe network 28 and out the corresponding sprinkler, thus irrigating the selected zone. As will be explained below, different numbers of zones may be operated by controller 22. For purposes of explanation and not limitation, the present configuration includes eight zones (sprinklers 31, 31a, 31b, 32-38) controlled by the basic controller 22, while two groups of four zones (sprinklers 39-42, 43-46) are attached to two add-on boards respectively. Preferably, a moisture humidity sensor 50 also is coupled to the controller 22 in order to sense environmental conditions.” 
McGivern does not teach an in-ground moisture sensor. However,  Kaprielian does an in-ground moisture sensor (Par. 0059: “It is still another aspect of the present invention to provide a method of fertigation further comprising at least one sensor from the group consisting of a soil moisture sensor…”) 

Regarding claims 33 and 34,
they are dependent on claim 29 and is directed to an irrigation system with a computing device with elements that are similar to claim 26.  McGivern teaches the limitations of claim 29; and McGivern and Kaprielian teach the element of claim 26. As to claim 34 and the element of only one moisture sensor: McGivern also teaches one sensor in Col. 1 lines 41 – 42: “..a sensor so as to prevent over watering or saturation of a particular zone.”  Kaprielian also teaches the element of claim 34 wherein the zone includes only one moisture sensor as Kaprielian teaches at least one sensor (in many paragraphs) which includes the subset of one sensor. Therefore, McGivern and Kaprielian teach the limitations of claims 33 and 34. 

Regarding claim 35,
it is dependent on claim 29 and is directed to an irrigation system with a computing device with elements that are similar to claim 14.  McGivern teaches the elements of claim 29; and McGivern and Kaprielian teach the limitations of claim 14. Therefore, McGivern and Kaprielian teach the limitations of claim 35. 

Regarding claim 36,
it is dependent on claim 35 and is directed to an irrigation system with a computing device with elements that are similar to claim 15.  McGivern and Kaprielian teaches the elements of claim 35; and McGivern and Kaprielian teach the limitations of claim 15. Therefore, McGivern and Kaprielian teach the limitations of claim 36. 


Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McGivern in view of Woytowitz et al. (US Patent No. 8,793,024), herein “Woytowitz.” 
	
Regarding claim 24,
McGivern teaches the limitations of claim 23 which claim 24 depends. McGivern does not teach assigning management units1 to irrigation zones.   However, Woytowitz teaches assign an irrigation management unit to one of the plurality of irrigation management zones based at least in part on the water content value, wherein at least some of the irrigation management zones include more than one irrigation management unit. (Col. 7, lines 42 – 59: “The present invention also provides a unique method of automatically establishing an initial watering schedule to control a plurality of valves on an irrigation site using soil moisture data. The method includes the step of assigning on[e] or more master zones with each zone having a soil moisture sensor communicating to it. The method further includes the step of assigning associated zones to each master zone. The method further includes the step of starting the controllers' irrigation in an automatic programming mode. In the automatic programming mode, the controller runs the first master zone until the soil moisture sensor senses that the soil is moist. The controller then sets this time as the run time for the first master zone and calculates a run time for each associated zone assigned to it. The controller repeats this function for each of the remaining master zones. When each of the sensors sense that the zone associated with it is dry, the controller will set the delay time between watering value for that zone and begin irrigating according to the watering schedule.”  See also Col. 22, lines 27 – 56.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has pipes and sprinkler heads associated with zones where each zone has a plurality or one or more sprinklers and the zones have similar characteristics controlled by a program with different parameters as in McGivern with assigning zones to a master zone that has a moisture sensor in that zone as in Woytowitz in order to have a system generating signals representative of the soil moisture in individual irrigation zones; wherein each sensor may be assigned to one or more watering programs and have a simple system of connections between a soil moisture sensor representing zones and a controller. (Col. 7, lines 10 – 13 and Col. 6, lines 39 – 42). 

Regarding claim 31,
it is dependent on claim 30 and is directed to an irrigation system with a computing device with elements that are similar to claim 24.  McGivern teaches the elements of claim 30; and McGivern and Woytowitz teach the limitations of claim 24. Therefore, McGivern and Woytowitz teach the limitations of claim 31.


Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over McGivern in view of Smith et al. (US PG Pub. No. 20020169558), herein “Smith.” 

Regarding claim 28, 
McGivern teaches the limitations of claim 12 which claim 28 depends. McGivern does not teach a mobile vehicle that collects soil data points.  However, Smith teaches a system to collect a plurality of data points for the turf site using a mobile data collection vehicle, the mobile data collection vehicle including a plurality of instruments including a soil moisture sensor coupled to ground penetrating probes, wherein the data collection vehicle is arranged and configured to collect at least some of the plurality of data points without stopping; and compute with the computing device the value representing the characteristic of the turf within the irrigation management unit utilizing at least some of the collected data points. (Par. 0110: “The captured interrelated ground conductivity and DGPS location data is then transmitted, e.g. via e-mail or direct file transfer protocol to reserved Internet file space, for processing on an office computer operating geographical mapping and parameter conversion software. It is this processing, in combination with specific traditional analysis techniques performed on selected soil samples extracted from within the surveyed area, that yields the visualised maps for a variety of soil parameters other than conductivity, illustrated in FIGS. 5 to 8. It is preferred that the processing of the captured data, described below, is performed immediately, so that the driver of the rough terrain vehicle can, if necessary, extract the desired soil samples from the target points identified, and thus complete all the field work on an area of ground in a single work period.” Par. 0115: “Soil sampling suitably involves the extraction, by Dutch auger, of soil from two or three depths at a target point. Soil is extracted by turning and pressing down on the auger in a clockwise direction. Typical depths at which soil is extracted is from 0-30 cm, 30-60 cm and 60-90 cm. If only two depths are to be sampled, it is generally convenient to identify the boundary between topsoil and subsoil zones (subsoil is generally noticeable by a visible change in soil colour or texture, and may be delineated by a change in the ease of auguring caused by compaction) and extract one sample from each zone.” Par. 0117 and abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has pipes and sprinkler heads associated with zones where each zone has a plurality or one or more sprinklers and the zones have similar characteristics controlled by a program with different parameters as in McGivern with a system that has a mobile data collecting vehicle that can extract soil samples and obtain values representative of the soil such as moisture or soil type as in Smith in order to make decisions concerning fertilizer, irrigation and seeding. (Par. 0005) 


Allowable Subject Matter
Claims 25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: the elements of the base claims and intervening claims including the elements of assigning each irrigation management unit to one of the plurality of irrigation management zones further comprises to: compute an aspect value for at least some of the irrigation management units; compute a steepness value for at least some of the irrigation management units; compute topography values for at least some of the irrigation management units based at least in part on the aspect values and the steepness values; and assign at least some of the irrigation management units to one of the plurality of irrigation management zones based at least in part on the topography values.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Palmer et al. (US Patent No. 7,584,023) teaches many of the elements of claim 12 and teaches moisture values of only certain localized areas that are in need of water based on soil moisture sensor readings. (Col. 9, lines 46 – 55). Palmer also teaches categorizing certain turf areas. (Col. 9, lines 60 – 64). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Examiner’s Note – Specification paragraph 0137 defines irrigation management units as particular areas assigned to zones. See also figure 15, items 502, 504, 506, and 508 of the instant application.